UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the RegistrantR Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement R Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 LNB Bancorp, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): R No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which the transaction applies: Aggregate number of securities to which the transaction applies: Per unit price or other underlying value of the transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of the transaction: Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: LNB BANCORP, INC. SUPPLEMENT TO PROXY STATEMENT for the ANNUAL MEETING OF SHAREHOLDERS to be held on APRIL 29, 2014 To the Shareholders of LNB Bancorp, Inc.: This supplement to proxy statement (the “Supplement”), supplements the proxy statement dated March 11, 2014 (the “Proxy Statement”) previously made available to shareholders in connection with the solicitation by the Board of Directors of proxies to be voted at the 2014 Annual Meeting of Shareholders (the “2014 Annual Meeting”) of LNB Bancorp, Inc. (“LNB” or the “Corporation”), to be held on Tuesday, April 29, 2014. On March 24, 2014, Jeffrey F. Riddell informed LNB that he would retire and resign as a member of the Board of Directors of the Corporation, which resignation was effective March 25, 2014, in order to devote more time to personal matters and other business endeavors. On March 25, 2014, in connection with Mr. Riddell’s resignation, the Board of Directors of the Corporation, pursuant to its authority under the LNB’s Code of Regulations, reduced the size of the Board of Directors to eleven (11) members, effective immediately. Accordingly, this Supplement amends the Proxy Statement as follows: ● Mr. Riddell is no longer a Class II Director of LNB, as was referenced on page 6 of the Proxy Statement. Effective as of Mr. Riddell’s resignation, the size of the Board of Directors is fixed at eleven (11) members. ● Mr. Riddell is no longer a member of LNB’s Governance Committee or Executive Committee, as was referenced on pages 14 and 15 of the Proxy Statement. The Board of Directors will appoint new committee members and a new Chairman of the Governance Committee following the 2014 Annual Meeting. Except as amended by this Supplement, all information set forth in the Proxy Statement remains unchanged. Please also note that this Supplement does not change the proposals to be acted upon at the 2014 Annual Meeting, which are described in the Proxy Statement. ***** Dated:March 27, 2014
